Title: Continental Congress Motion on Abatements for States in Possession of the Enemy, 4 March 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] March 4, 1783

Whereas in the opinion of Congress it is essential to those principles of justice and liberality which ought to govern the intercourse between these states that in the final adjustment of accounts for the supplies or contributions of the states respectively towards the common expences in the course of the war equitable allowances should be made in favour of those states parts of which have been at different periods in possession of the enemy—And Whereas the strict application of the rule prescribed by the 8th. article of the confederation as declared by the resolution of the 17th. of February would operate greatly to the prejudice of such states, and to the calamities of war add an undue proportion of the public burthen
Resolved That Congress will in the application of the said rule make such abatements in favour of the said states, as from a full consideration of circumstances, shall appear to them just and equitable for the time the said parts of the said states may have been in possession of the enemy.
